68 F.3d 447
In re ASAHI/AMERICA, INC.
No. 94-1249.
United States Court of Appeals,Federal Circuit.
Oct. 4, 1995.

Appealed from:  United States Patent and Trademark Office Board of Patent Appeals and Interferences.
Anthony J. Casella and Gerald E. Hespos, Casella and Hespos, New York City, filed a Petition for Rehearing for appellant.
Nancy J. Linck, Solicitor, Albin F. Drost, Deputy Solicitor and Murriel E. Crawford, Associate Solicitor, Arlington, Virginia, filed an answer to the Petition for Rehearing.  Of counsel was Richard E. Schafer.
Before RADER, Circuit Judge, SMITH, Senior Circuit Judge and SCHALL, Circuit Judge.

ORDER

1
Prior report:  68 F.3d 442.


2
By order dated April 21, 1995, this court vacated its April 19, 1995 order.  The April 19, 1995 order denied petition for rehearing.  The order of April 21, 1995, granted the petition for rehearing and vacated the judgment of this court entered on February 24, 1995.

IT IS ORDERED THAT:

3
(1) The order of April 21, 1995, is hereby vacated and recalled;


4
(2) The petition for rehearing is denied;  and


5
IT IS FURTHER ORDERED that the opinion and judgment of the court entered on February 24, 1995, is reinstated.